Per Curiam.
Defendant was found guilty by a jury of armed robbery. MCL 750.529; MSA 28.797. He appeals and we affirm.
Defendant argues that it was error for the trial court to have instructed the jury on aiding and abetting since the prosecution’s evidence did not identify which of defendant’s two companions had committed the principal crime of armed robbery, though the prosecution did establish that the principal crime was committed by one of these two individuals.
In our opinion the evidence produced at trial was sufficient to establish which individual committed the principal crime, but even if defendant were correct on the facts his argument must fail.
*531In People v Mann, 395 Mich 472, 477-478; 236 NW2d 509 (1975), the Supreme Court provided the following guidance on the aiding and abetting instruction:
"In People v Palmer, 392 Mich 370, 378; 220 NW2d 393 (1974), we reaffirmed the rule that a person may be prosecuted for aiding and abetting without regard to the conviction or acquittal of the principal. '[Aiding and abetting] comprehends all words or deeds which may support, encourage or incite the commission of a crime.’ The conviction of the principal is not necessary to convict an accessory. What must be proven, however, is that the crime was committed by someone, and that the defendant either committed or aided and abetted the commission of that crime.”
Even under the facts as represented by defendant, the evidence was sufficient for the jury to have found that the crime of armed robbery had been committed and that defendant had aided or abetted in its commission.
Defendant next argues that the trial court erred in instructing on aiding and abetting because the evidence was insufficient to establish that there was a "commonality of interest” between defendant and the principal perpetrator of the crime. Though defendant may be correct in his assertion that the prosecution produced no evidence of discussions between the defendant and the alleged principal concerning the crime, a showing of the requisite intent on the part of defendant was adequately made through circumstantial evidence. From defendant’s actions and his statements during the commission of the offense, the jury could properly have concluded that defendant had aided and abetted the armed robbery. People v Macklin, 46 Mich App 297; 208 NW2d 62 (1973).
Affirmed.